Title: From Thomas Jefferson to William Short, 9 November 1791
From: Jefferson, Thomas
To: Short, William



Philadelphia Nov. 9. 1791.

Thomas Pinckny of S. Carolina has this day the offer of the mission to London as minister Pleni. When we know whether he accepts, or not wch. will not be these six weeks, the nomination of a minister pleni. for Paris and a minister resident for the Hague will be made. The former is in suspence between yourself and another. If you do not have that you will have the latter. There was never a symptom by which I could form a guess on this subject til three days ago. Nobody here will know a word of it these six weeks. Hearing a vessel in this port was just hoisting sail for Havre I avail myself of it to give you the information which you are to keep secret til it may be openly communicated. Adieu.
